DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The first line of the specification should be updated to recite that Application Serial No. 15/987,330 has issued as U.S. Patent No. 10,604,725.

The examiner makes of record that Parent Serial Nos. 14/246,928, 13/895,696, 13/535,508 and 12/884,608 do not provide support for the limitations 1) “positively charged polymer”, 2) “PEI polymer” that are recited in instant claims 20, 26, 28 and 32.  Accordingly, the examiner asserts that the effective filing date for instant claims 20, 26, 28 and 32 is June 27, 2014.

Claim Objections
Claims 25 and 32 are objected to because of the following informalities:
In instant claim 25, the limitation “wherein said linking group with 5 or more moles of propoxylation” should be amended to recite “wherein said linking group contains 5 or more moles of propoxylation” for grammatical purposes.
In instant claim 32, the limitation “polymer” should be amended to recite “positively charged polymer” for consistency purposes.
  	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “L is a linking group, wherein said linking group has greater than 5 moles of propoxylation” and “x is the chain length of the linking group ranging from 2-16” in both instant claims 18 and 25.  These limitations render the claims vague and indefinite, since the value of “x” cannot be “2-5”, since the linking group contains “greater than 5 moles of propoxylation”.  Instant claims 19-24 and 26-34 are included in this rejection for being dependent upon instant claims 18 and 25.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Smith et al, US 2006/0211593.
Smith et al, US 2006/0211593, discloses a surfactant blend that includes an extended chain surfactant and a high HLB nonionic surfactant (see abstract).  It is further taught by Smith et al that the composition is used in a process to clean both hard and soft surfaces (see paragraphs 18-20), that suitable extended chain surfactants include those of formulae I or II (see paragraphs 21-23), that the composition contains additional surfactants, such as amine oxides, linear alcohol ethoxy sulfates and 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,604,725.  Although the U.S. Patent No. 10,604,725 claims a similar cleaning composition comprising 1-75% by weight of anionic surfactants, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, 0.1-20% by weight of lauryl dimethylamine oxide, less than 0.5% by weight of cocamide diethanolamine (DEA), 20-80% by weight of a carrier, 0.01-20% by weight of a hydrotrope, and 1-5% by weight of a positively charged PEI polymer, wherein the composition is used in a process to clean surfaces (see claims 1-15 of U.S. Patent No. 10,604,725), as required in the instant claims.  Therefore, instant claims 18-34 are an obvious formulation in view of claims 1-15 of U.S. Patent No. 10,604,725.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,000,726.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,000,726 claims a similar cleaning composition comprising 0.01-5% by weight of a positively charged ethoxylated PEI polymer, 1-75% by weight of an anionic surfactant, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, 0.01-20% by weight of lauryl dimethylamine oxide, a carrier, a hydrotrope, and less than 0.5% by weight of cocamide DEA (see claims 1-17 of U.S. Patent No. 10,000,726), as required in the instant claims.  Therefore, instant claims 18-34 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 10,000,726.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,410,110.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,410,110 claims a similar cleaning composition comprising 0.01-5% by weight of a positively charged ethoxylated PEI polymer, 1-75% by weight of an anionic surfactant, such as an extended chain anionic surfactant, sodium C14-16 olefin sulfonates, and sodium lauryl ether ethoxy sulfates, lauryl dimethylamine oxide, a carrier, a hydrotrope, and less than 0.5% by weight of cocamide DEA (see claims 1-17 of U.S. Patent No. 9,410,110), as required in the instant claims.  Therefore, instant claims 18-34 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 9,410,110.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,034,813.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,034,813 claims a similar foaming cleaning composition comprising 0.01-5% by weight of a positively charged ethoxylated PEI polymer, 15-75% by weight of an anionic surfactant, such as C12-(PO)16-(EO)2-sulfate and sodium lauryl ether ethoxy sulfate, lauryl dimethylamine oxide, a carrier, a hydrotrope, and less than 0.5% by weight of cocamide DEA (see claims 1-18 of U.S. Patent No. 9,034,813), as required in the instant claims.  Therefore, instant claims 18-34 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 9,034,813.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,109,190.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,109,190 claims a similar cleaning composition and method for cleaning a soil from a surface with a composition comprising an extended chain anionic surfactant, a source of alkalinity, such as Mg2+, and a linker co-surfactant, such as an amine oxide and dioctyl sulfosuccinate (see claims 1-24 of U.S. Patent No. 9,109,190), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-24 of U.S. Patent No. 9,109,190.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,454,709.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,454,709 claims a similar cleaning composition and method for cleaning a soil from a surface with a composition comprising an extended chain anionic surfactant, a source of alkalinity, such as Mg2+, and a linker co-surfactant, such as amine oxides and dioctyl sulfosuccinate (see claims 1-26 of U.S. Patent No. 8,454,709), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-26 of U.S. Patent No. 8,454,709.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,246,696.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,246,696 claims a similar cleaning composition and method for cleaning a soil from a surface with a composition comprising an extended chain anionic surfactant, a source of alkalinity, such as Mg2+, and a linker co-surfactant, such as amine oxides and dioctyl sulfosuccinate (see claims 1-25 of U.S. Patent No. 8,246,696), as required in the instant claims.  Therefore, instant claims 18, 19, 21-24, 26, 28-30, 32 and 33 are an obvious formulation in view of claims 1-25 of U.S. Patent No. 8,246,696.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,580,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,580,727 claims a similar cleaning composition and method for cleaning a soil from a surface with a composition comprising an extended chain anionic surfactant, a source of alkalinity, a linker co-surfactant, and additional surfactants (see claims 1-25 of U.S. Patent No. 8,580,727), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-25 of U.S. Patent No. 8,580,727.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,785,363.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,785,363 claims a similar cleaning composition and method for cleaning a soil from a surface with a composition comprising an extended chain anionic surfactant, a source of alkalinity, a linker co-surfactant, and additional surfactants (see claims 1-21 of U.S. Patent No. 8,785,363), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-21 of U.S. Patent No. 8,785,363.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,528,077.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,528,077 claims a similar cleaning composition and method for cleaning a soil from a surface with a composition comprising an extended chain anionic surfactant, a source of alkalinity, a linker co-surfactant, and additional surfactants (see claims 1-26 of U.S. Patent No. 9,528,077), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-26 of U.S. Patent No. 9,528,077.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,273,433.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,273,433 claims a similar cleaning composition for cleaning a hard surface with a composition comprising an extended chain anionic surfactant having from about 5-16 moles of propoxylation, ethyl hexyl glycerol ether, an oil, and additional surfactants (see claims 1-16 of U.S. Patent No. 10,273,433), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-16 of U.S. Patent No. 10,273,433.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,662,396.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,662,396 claims a similar composition for cleaning a surface comprising an EO/PO block copolymer, nonionic surfactants, an extended chain anionic surfactant, additional anionic surfactants, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,662,396), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 10,662,396.

Claims 18-19, 21-25, 27, 29-31 and 33-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 10,883,068.  Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,883,068 claims a similar composition for cleaning a surface comprising an extended chain anionic surfactant, a linker surfactant, and adjunct ingredients (see claims 1-19 of U.S. Patent No. 10,883,068), as required in the instant claims.  Therefore, instant claims 18-19, 21-25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-19 of U.S. Patent No. 10,883,068.

Claims 18-19, 21-23, 25, 27, 29-31 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 15/411,213 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/411,213 claims a similar surfactant system for cleaning a hard surface with a composition comprising an extended chain anionic surfactant, additional surfactants, and an oil (see claims 1-34 of copending Application No. 15/411,213), as required in the instant claims.  Therefore, instant claims 18-19, 21-23, 25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-34 of copending Application No. 15/411,213.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-19, 21-23, 25, 27, 29-31 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of 16/855,158 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/855,158 claims a similar composition for cleaning a surface comprising an EO/PO block copolymer, an extended chain anionic surfactant, additional surfactants, and adjunct ingredients (see claims 1-20 of copending Application No. 16/855,158), as required in the instant claims.  Therefore, instant claims 18-19, 21-23, 25, 27, 29-31 and 33-34 are an obvious formulation in view of claims 1-20 of copending Application No. 16/855,158.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 26, 2021